Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 1, 2015.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-15-00710-CV



            IN RE AIR LIQUIDE INDUSTRIAL U.S. LP, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-59176

                        MEMORANDUM OPINION

      On August 21, 2015, relator Air Liquide Industrial U.S. LP filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Randy Wilson, presiding judge of the 157th District Court
of Harris County, to vacate his April 28, 2015 order granting real party in interest’s
plea in abatement and his July 13, 2015 order denying relator’s motion for
reconsideration.

      Relator has not established its entitlement to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                          2